Exhibit 10.2



--------------------------------------------------------------------------------



SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of February 19, 2016
among


GULFPORT ENERGY CORPORATION,
as Borrower,


THE BANK OF NOVA SCOTIA,
as Administrative Agent

and

The Lenders Party Hereto


KEYBANK NATIONAL ASSOCIATION and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Co-Syndication Agents


WELLS FARGO BANK, N.A. and
BARCLAYS BANK PLC,
as Co-Documentation Agents


--------------------------------------------------------------------------------






SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of February 19, 2016, among GULFPORT ENERGY CORPORATION, a
Delaware corporation (“Borrower”), THE BANK OF NOVA SCOTIA, as Administrative
Agent (“Administrative Agent”) and L/C Issuer, and the Lenders party hereto.
R E C I T A L S
A.    Borrower, the financial institutions signing as Lenders thereto,
Administrative Agent and the other agents party thereto are parties to an
Amended and Restated Credit Agreement dated as of December 27, 2013, as amended
by a First Amendment to Amended and Restated Credit Agreement dated as of
April 23, 2014, a Second Amendment to Amended and Restated Credit Agreement
dated as of November 26, 2014, a Third Amendment to Amended and Restated Credit
Agreement dated as of April 10, 2015, a Fourth Amendment to Amended and Restated
Credit Agreement and Limited Consent and Waiver dated as of May 29, 2015, and a
Fifth Amendment to Amended and Restated Credit Agreement dated as of
September 18, 2015 (collectively, the “Original Credit Agreement”); the Original
Credit Agreement as amended and waived by this Amendment is referred to herein
as the “Credit Agreement”).
B.    The parties desire to amend the Original Credit Agreement as hereinafter
provided.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Same Terms. All terms used herein that are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Original Credit Agreement and, where appropriate in the context, in the other
Loan Documents to the “Agreement” shall mean the Original Credit Agreement, as
amended and waived by this Amendment, as the same may hereafter be amended and
waived from time to time, and (ii) all references in the Loan Documents to the
“Loan Documents” shall mean the Loan Documents, as amended and waived by the
Modification Papers, as the same may hereafter be amended and waived from time
to time. In addition, the following terms have the meanings set forth below:
“Effective Date” means the date on which the conditions specified in Section 2
below are satisfied (or waived in writing by the Administrative Agent).
“Modification Papers” means this Amendment and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.
2.    Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Amendment are subject to the satisfaction, unless waived in
writing by Administrative Agent, of each of the following conditions (and upon
such satisfaction, this Amendment shall be deemed to be effective as of the
Effective Date):
A.    Sixth Amendment to Credit Agreement. This Amendment shall have been duly
executed and delivered by each of the parties hereto.
B.    Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.
3.    Amendments to Original Credit Agreement. On the Effective Date, the
Original Credit Agreement shall be deemed to be amended as follows:
(a)    The definition of Senior Notes set forth in Section 1.01 of the Original
Credit Agreement shall be amended to read in its entirety as follows:
‘Senior Notes’ means any unsecured Indebtedness of Borrower (and any unsecured
Guarantees thereof by the Guarantors) in an aggregate principal amount not
exceeding $1,350,000,000.”
(b)    Section 1.01 of the Original Credit Agreement shall be amended by adding
the following definitions in appropriate alphabetical order:
“‘Contributed Value’ means, with respect to any JV Non-Borrowing Base Property
Investment, the fair market value thereof on the date contributed to a joint
venture, as such value is reasonably determined by the board of directors or a
Responsible Officer of Borrower and, if requested by Agent, described on a
certificate of a Responsible Officer of Borrower certifying to that effect.
‘JV Non-Borrowing Base Property Investment’ means oil and gas or other
properties of the Borrower or any Subsidiary not included in the Borrowing Base
that are contributed to a joint venture under Section 8.02(j).
‘JV Investments Amount’ means Investments consisting solely of any combination
of cash and the Contributed Value of JV Non-Borrowing Base Property
Investments.”
(c)    Section 8.02(j) shall be amended to read in its entirety as follows:
“(j)    Investments in joint ventures formed to own and operate midstream
assets; provided that the JV Investments Amount of all such Investments made in
reliance on this clause (j) does not exceed $100,000,000 in the aggregate; and”
(d)    Section 8.05(q) shall be amended by deleting the word “or” at the end
thereof, and Section 8.05(r) shall be amended by adding the word “or” at the end
thereof, and Section 8.05 shall be amended by adding the following provision as
the new clause (s):
“(s)    Dispositions of property constituting Investments permitted by Section
8.02;”
(e)    Section 8.09(a)(ii)(A) shall be amended to read in its entirety as
follows:
“(A)    80% of the Loan Parties’ aggregate reasonably anticipated Projected Oil
and Gas Production for each fiscal quarter during the first three (3) year
period during which such Swap Contract is in effect for each of crude oil,
natural gas and natural gas liquids, calculated separately, provided that for
Swap Contracts entered into during 2016 only, the following percentages of the
Loan Parties’ aggregate reasonably anticipated Projected Oil and Gas Production
shall be applicable for each fiscal quarter during each calendar year:
Calendar Year
Percentage
2016
90%
2017
80%
2018
80%









; and”




(f)    Section 10.10(b)(i)(A)(IV) shall be amended by inserting the phrase
“payment in full of all Obligations arising from the” immediately before the
phrase “expiration, termination or unwinding of”.
(g)    Section 11.01 shall be amended by adding the following paragraph at the
end thereof:
“If (1) conditions (I), (II) and (III) to the Release Date have been satisfied
other than payment in full of all Obligations arising under clause (ii) or
clause (iii) of the definition of the term “Obligations” and (2) no Loan Party
has any outstanding Indebtedness, liability or obligations in connection with a
first lien revolving credit facility that are secured by a Lien on the
Collateral (or any commitment relating to any such revolving credit facility),
other than (x) Obligations arising under clause (ii) or clause (iii) of the
definition of the term “Obligations” and guaranties thereof and (y) contingent
indemnification obligations under any such first lien revolving credit facility,
then (A) any reference to “Lenders” or “Majority Lenders” in this Agreement or
any other Loan Document with respect to rights to provide instructions to the
Administrative Agent or other agents with respect to enforcement against
Collateral shall be deemed to be a reference to the Secured Parties to whom
Obligations remain outstanding and any voting shall be based upon the
outstanding amount of such Obligations, and (B) any reference to “Events of
Default” as conditions precedent to such enforcement rights shall be deemed to
be a reference to “events of default” or “termination events,” howsoever
described, under the outstanding Lender Swap Contracts or Secured Cash
Management Agreements, as applicable. The rights of the Secured Parties under
Lender Swap Contracts and Secured Cash Management Agreements granted pursuant to
clauses (A) and (B) of the preceding sentence shall immediately terminate if (x)
clause (1) of the preceding sentence is at any time not true, or (y) both of the
following conditions are fulfilled at any time: (I) clause (2) of the preceding
sentence is at any time not true, and (II) the Obligations owed to such Secured
Parties are secured equally and ratably in the Collateral with the Indebtedness,
liabilities and obligations under such first lien revolving credit facility.”
(h)    The second sentence of Section 11.20 shall be amended to read in its
entirety as follows:
“No Swap Lender shall have any voting rights under any Loan Document as a result
of the existence of obligations owed to it under any such Lender Swap Contract,
except with respect to Collateral to the extent, and only to the extent, set
forth in the final paragraph of Section 11.01.”
(i)    The third sentence of Section 11.21 shall be amended to read in its
entirety as follows:
“No Cash Management Party shall have any voting rights under any Loan Document
as a result of the existence of obligations owed to it under any Secured Cash
Management Agreement, except with respect to Collateral to the extent, and only
to the extent, set forth in the final paragraph of Section 11.01.”
4.    Reaffirmation of Borrowing Base. The Borrowing Base is hereby reaffirmed
at $700,000,000. This redetermination of the Borrowing Base constitutes the
scheduled periodic redetermination of the Borrowing Base in connection with the
Reserve Report for the period ending January 1, 2016 pursuant to Section 4.02(a)
of the Credit Agreement, and not a special redetermination pursuant to Section
4.03 of the Credit Agreement. The Borrowing Base shall remain at this amount
until next redetermined in accordance with Article IV of the Credit Agreement.
5.    Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute the
Modification Papers to which it is a party and such Modification Papers
constitute the legal, valid and binding obligation of Borrower enforceable in
accordance with their terms, except as enforceability may be limited by general
principles of equity and applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally; (b) no authorization, approval, consent or other action by,
notice to, or filing with, any Governmental Authority or other Person is
required for the execution, delivery and performance by Borrower thereof; and
(c) no Default has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment. In addition,
Borrower represents that after giving effect to the Modification Papers, all
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (provided that any
such representations or warranties that are, by their terms, already qualified
by reference to materiality shall be true and correct without regard to such
additional materiality qualification) on and as of the Effective Date as if made
on and as of such date except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty is true and correct in all material respects (or true and correct
without regard to such additional materiality qualification, as applicable) as
of such earlier date.
6.    No Further Amendments. Except as previously amended or waived in writing
or as amended or waived hereby, the Original Credit Agreement shall remain
unchanged and all provisions shall remain fully effective between the parties.
7.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations, in each case as amended and waived hereby,
are payable in accordance with their terms, and Borrower waives any defense,
offset, counterclaim or recoupment with respect thereto. Borrower,
Administrative Agent, L/C Issuer and each Lender do hereby adopt, ratify and
confirm the Original Credit Agreement, as amended and waived hereby, and
acknowledge and agree that the Original Credit Agreement, as amended and waived
hereby, is and remains in full force and effect. Borrower acknowledges and
agrees that its liabilities and obligations under the Original Credit Agreement
and under the other Loan Documents, in each case as amended and waived hereby,
are not impaired in any respect by this Amendment. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, or words of like import shall mean and be a reference to the Credit
Agreement, as amended and waived hereby.
8.    Limitation on Agreements. The consents, waivers and modifications set
forth herein are limited precisely as written and shall not be deemed (a) to be
a consent under or a waiver of or an amendment to any other term or condition in
the Original Credit Agreement or any of the other Loan Documents, or (b) to
prejudice any other right or rights that Administrative Agent or the Lenders now
have or may have in the future under or in connection with the Original Credit
Agreement and the other Loan Documents, each as amended and waived hereby, or
any of the other documents referred to herein or therein. The Modification
Papers shall constitute Loan Documents for all purposes.
9.    Confirmation of Security. Borrower hereby confirms and agrees that all of
the Collateral Documents that presently secure the Obligations shall continue to
secure, in the same manner and to the same extent provided therein, the payment
and performance of the Obligations as described in the Original Credit Agreement
as modified by this Amendment.
10.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.
11.    Incorporation of Certain Provisions by Reference. The provisions of
Section 11.15 of the Original Credit Agreement captioned “Governing Law,
Jurisdiction; Etc.” and Section 11.16 of the Original Credit Agreement captioned
“Waiver of Right to Trial by Jury” are incorporated herein by reference for all
purposes.
12.    Entirety, Etc. This Amendment, the other Modification Papers and all of
the other Loan Documents embody the entire agreement between the parties. THIS
AMENDMENT, THE OTHER MODIFICATION PAPERS AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[This space is left intentionally blank. Signature pages follow.]



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
BORROWER

GULFPORT ENERGY CORPORATION



By:    /s/ Aaron Gaydosik                
    Aaron Gaydosik
    Chief Financial Officer
ADMINISTRATIVE AGENT:

THE BANK OF NOVA SCOTIA,
as Administrative Agent and L/C Issuer



By:    /s/ Alan Dawson                
    Alan Dawson
    Director
LENDERS:

THE BANK OF NOVA SCOTIA,
as a Lender



By:    /s/ Alan Dawson                
    Alan Dawson
    Director
KEYBANK NATIONAL ASSOCIATION,
as a Lender



By:    /s/ George McKean                
Name: George McKean
Title:    Senior Vice President
CREDIT SUISSE AG,
Cayman Islands Branch,
as a Lender



By:    /s/ Nupur Kumar                
Name: Nupur Kumar
Title:    Authorized Signatory



By:    /s/ Warren Van Heyst            
Name: Warren Van Heyst
Title:    Authorized Signatory
BARCLAYS BANK PLC,
as a Lender



By:    /s/ Ronnie Glenn                
Name:    Ronnie Glenn
Title:    Vice President
WELLS FARGO BANK, N.A.,
as a Lender



By:                            
Name:                        
Title:                        
ZB, N.A. dba Amegy Bank,
as a Lender



By:    /s/ Jill McSorley                
Name:    Jill McSorley
Title:    Senior Vice President – Amegy Bank Division
BNP PARIBAS,
as a Lender



By:    /s/ Ann Rhoads                
Name:    Ann Rhoads
Title:    Managing Director



By:    /s/ Vincent Trapet                
Name:    Vincent Trapet
Title:    Director
COMPASS BANK,
as a Lender



By:    /s/ Kathleen J. Bowen            
Name:    Kathleen J. Bowen
Title:    Managing Director
PNC BANK, NATIONAL ASSOCIATION,
as a Lender



By:    /s/ Sandra Aultman                
Name:    Sandra Aultman
Title:    Managing Director
U.S. BANK NATIONAL ASSOCIATION,
as a Lender



By:                            
Name:                        
Title:                        
ASSOCIATED BANK, N.A.,
as a Lender



By:    /s/ Timothy Brendel                
Name:    Timothy Brendel
Title:    Senior Vice President
IBERIABANK,
as a Lender



By:    /s/ W. Bryan Chapman            
Name:    W. Bryan Chapman
Title:    Executive Vice President




